.....




       OFFICE    OF THE ATTORNEY GENERAL    OF TEXAS
                           AUSTIN
GROVERSELLERS
ATTORNEY
       GENERAL

  Honorable Claude Iabell
  Seoretary of State
  Austin, Texas
  ATTJZEJTICN:
             Mr. J. L. Llogarity,Charter Diris
  Dear sir:




            :yehave receive
  1945, whloh is quoted, in
              "Thie otfloe has e         a Departmental


                                         ed ololl Statutm,
                                            from the pay-
                                            their pux$oso
                                       ptarpcmeaof the
                                    t thle Department oan
                                    t euoh oorporatlonr
                                     or suoh taxes. The
                                  orations eubjeot to the
                                  al praotloe sack to ini
                                  ions of Seotlon 2 of
                        the Texas Revised Civil Statutea,

                    h LQgislature passed Sonata Bill No.
                  8 reported in Bernon'? Texas Seseion
      uw   Serpioe aa Chapter al, page ll.9.
             %a hare been presented with a proposed
      charter, a photortatlo aopy of vrhiohwe attaoh
      hereto, for the above mentioned oorporation, and
      following  0~  Departmental praatfce mentioned a-
      bove reoueated that the propoeed OorpOratfOn set
                                                                189




    Honorable Claude l8bell - page 2

         out  in its charter apeciflaally what eatlvlties
         It Intended to support. In reply to our re;?caet
         Per suoh information  to be InserteU In the pro-
         posed charter, we reoeivsd a letter frc;n the
         attorney for the applloant oalling our attention
         to the pasaege OS Senate Bill 19, mentioned sbovs.
         i':e
            also enolose herewith a photo8tatio copy of
         the letter from the ag~~lioanteattorney so that
         you sight be able to 8ee their poiiltof vie%.
              *In the light of the above and oonslderlng
         the enolosed doaumecte will you please advise u8
         with respect to the followings
              ~1. Should the Secretary ai’Stats tiln the
         enolosed charter?
             "2. ye the Seoretary of State aorreot In hi8
        Iuterpretatlon of your prevloue opinion8, In that
        he has the suthority, and I.tis his hty  to reqdra
        the Informtion described In the first paragraph
        of thfe letter to be oontainsd in oharterrrof oor-
        poration aseking to be exeqt from the payaent of
        franohias taxes?
              ~3. Does the passage of'Senate Bill No. 19
         aterred to above In any way cffeot the prerlou8
         opinion8 that you have heretoron, issued with
         re8peOt to the oonstruotion and apsiioation Of
         :-,sotI.on
                 2 of Artiole 1302 of the Texas Revised
         civil Statute8, 1925."
              Senate ~I11 19, 49th Legislature, 1946, presently
    appears In V. h. 0. S., Title 32, ah. 1, Art. 1302, Sea. 105,
    which reads as follows:
              "Art. 1302.  Purposes.
              *The purposes for whloh private oorporatious
         may be Soricsd8x0:
              ". . . .
              *XX. Corporations xay be created for one or
         more of the following pwpoaes,   nmmly, 3digiOue,
         Charitable, Literary, S'oientlfio or Eduoatlonal.
         Acts 1945, 49th Leg., p. 119, ch. 81, .%a. 1."




c
Honorable   olauae   Dbell   - pace 3

          Paretofore, persoca interested ln forming a oor-
poratlon for religious puqxsea did so by authority of aub-
division 1 of Art. 1302; for oharitable and eduoational pur-
posaa, by authority 01 aubdfvislon 2 oi',Art.X302; and for
literary and soientlflo undertakings, by authority of sub-
division 3 or eaia Artiole. A oorporatlon oould be legally
formed for any one or more of the purposes set out in any
one of these subdlvieions, but not for two or more purposea
esdeslgnated in two or more subdivisions. see Damaey v.
TOd, 95 T. 614, t3m.  ;I.135; Borden Y. Trespalacloua Rioe
end Irr. Co., Cfr. App.,82 5. Y. 463.
          Consequently, the Legislature, realizing that
certain organizations epplyiag for lnoorporntlon wished to
oombine the purposes mentioned in the aiorementlonea sub-
dlVi8iOn8 in order t0 improve the cltlzenmhlp and welfare
of thla state, passed Senate Bill 19, (Subdivlslon 105 of
Art. X5002),supra, whioh state8 in the emergenoy clause
thereor the reason for its passage in tha following worde:
          "The Saot that Foundations end 8imilar organi-
     zations now are prohibited from inoorporating un-
     der the laws of'the State of Texas, Por the oom-
     bined purpoaes naned in this Aot, resulting in '
     loaa of muoh needed tinanoial eupport for aotivi-
     ties of importanoe to the citizenship and welfare
     of this state, oraatea an emergenay and 8n im-
     peratlve pub110 necessity that the Constitutional
     RUl3 recuirlng bills to be read ln eaoh House on
     three several days . . . ."
          Thus it la aeon trom the above language that the
Logislsture passed thltiAct to legalize a combination or
purposes for lncorporatlon.
          The Leglal.aturedid not, however, change the well ,)
settled law in this state apyl1oabl.eto the manner of set-
ting out suah purposes ln the charter apgllcatfon, whether
they be separated or combined. This law la well illustrated
by the languaga of the Supre?xeCourt of Texas in ,Tohnston,
et al, v. Townsend, Seoretnry of ijtqte,(124 S. Z. 417) a8
follows:
Honorable calude Iabell - pago 4

         RA Charter lnust8p6Oify tha purpOaa iOr
    whloh tha oorporatlon IIIto ba oreated. This
    should be don& with sufflolaat olaernsaa to en-
    able the Seoretary or State to sea that the pur-
    pose specified Is one provided for by the Stetuta,
    and to derlno with 101~ oertainty the soope or
    the bualness or undertaking to be pursued.n
          Tha purpose olauss of the charter applloatlon hare
under oonaldsratlon reads aa follows:
          vooond# The purpoee ior which It 18 rormed
     Is ior~loua,      oharltable, literary, solentlflo
     and educational purpo608, aa authorlsed by eald
     ohaptar 81 or the Aote of the 49th Leglelature.W
          The above olaum 8eta out exaotly but,onI thuar
word6 used in the #trtute, 1. a., subdivision 105-S
                                                  o Artlole
13OS. It 18 generaIly lnsufflolcmt for the oharter to 8trte
the purpose of ths oorporetlon In the exaot language of the
statute without further darlnltlon or purpo~?Nbaoause the
Seoretary or Stata is than unable to determine with osrtainty
the moopo of the buaimsa or undertaking. In other worde,
the incorporators must 8tata what the proposed lnoorporatlon
intend8 to do rather than ei'etetmcmt of oonoluslons 1111
                                                        B
lte purpoee. Smith '1.wortham, 106 Tex. 106, 157 S. 'a.740;
Opinions or theaAttorney (ranoral,Book 39, pe~ges1 through
63; Book 30, page 1, 191; Book 31, pa@ 447; Opinion No. O-
2903, dated February 34, 1941; Hlldebrand on Texas Corpor-
atlona, Vol. 1, oh. 3, Sao. 36.
          NOW under thlr Aot, the luoorporatore may have
a flexible and lnolualrs purpose s yet It is lnoumbent upon
them to state the oharaotar and roope of the prdposed oor-
poration in the oharter appllaatlon so that the Seoratary
ot State may determine with reasonable osrtainty whether
this undertaking Is aotually for the purposes as lleted.
          It la our opinion that in view of the lnoluslre
but limited language used in the purpose clause of tha ohar-
tar, you are justified lh requiring rurther elaboration with
Honorable Claude Isbell - pa,@ 5


respeot to the purposes of this propoam? oorporatlon, and
therefore your rirBt xeation la enswered In the nepntlve.
your second -uestlon Is anewered in the aff’irmtlve, and
your third ~:uestlonIn the negative, except ineorar as
subdlvlalon 105 of Artlole 1302 now permits a combination
or oertnln purposes whioh were roraerly separated.


                                very truly your8




                           BY
                                        Eugene Alvie
                                           AsaiEtaot